535 Pa. 610 (1994)
637 A.2d 276
David L. STYER, Esquire, Appellant,
v.
Randall W. HUGO, Esquire.
Supreme Court of Pennsylvania.
Argued January 24, 1994.
Decided February 15, 1994.
David L. Styer, pro se.
Randall W. Hugo, pro se.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.


*611 ORDER
PER CURIAM:
Order affirmed.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.